Citation Nr: 1043691	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a temporary total disability evaluation for the 
Veteran's prostate cancer and prostatectomy residuals under the 
provisions of 38 C.F.R. § 4.30 based upon convalescence following 
a June 1, 2006, prostatectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to December 1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied a temporary total 
disability evaluation for the Veteran's prostate cancer and 
prostatectomy residuals under the provisions of 38 C.F.R. § 4.30 
based upon convalescence following a June 1, 2006, surgical 
procedure.  In June 2010, the Board remanded the Veteran's claim 
to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its June 2010 Remand instructions, the Board directed that:  

1.  Contact the Veteran and request that he 
provide information as to all treatment, 
including post-operative, associated with 
his June 1, 2006, prostatectomy including 
the names and addresses of all health care 
providers.  The RO should also specifically 
request that he provide an authorization 
for South Seminole Hospital.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should contact 
South Seminole Hospital and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the claims 
file.  

In September 2010, the Veteran submitted a properly executed 
Authorization and Consent to Release Information to the VA (VA 
Form 21-4142) to obtain records of his treatment at South 
Seminole Hospital between May 2006 and August 2006.  The record 
does not reflect that action has been taken to obtain clinical 
documentation from South Seminole Hospital.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
RO's compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact South Seminole Hospital and 
request that it forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran from June 1, 
2006, to August 31, 2006, for incorporation 
into the claims file.  

2.  Then again readjudicate the issue of 
the Veteran's entitlement to a temporary 
total disability evaluation for the 
Veteran's prostate cancer and prostatectomy 
residuals under the provisions of 38 C.F.R. 
§ 4.30 based upon convalescence following a 
June 1, 2006, prostatectomy.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

